        Case 3:20-cv-00252-RNC Document 38 Filed 02/08/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                      :       NO.: 3:20-CV-00252 (RNC)
                                              :
v.                                            :
                                              :
TOWN OF WOLCOTT                               :       FEBRUARY 8, 2021


                   DEFENDANT, TOWN OF WOLCOTT’S, ANSWER
            AND AFFIRMATIVE DEFENSES TO UNITED STATES’ COMPLAINT


                                     INTRODUCTION

       1.      As to that portion of paragraph 1 which asserts that “The Town engaged in

a pattern or practice of discrimination on the basis of disability, and denied rights to a

group of persons, in violation of the FHA, by preventing the operation of community

residences for adults with disabilities. The Town discriminated against providers

seeking to open a group home for 13 adult residents with mental health disabilities by

denying them a special use permit because of the residents’ disabilities. The Town’s

denial also constituted a refusal to make a reasonable accommodation in violation of

the FHA. Additionally, the Town violated the FHA by amending its zoning regulations to

prohibit any community residence for adults with disabilities from operating in the

Town.” is denied. As to the remainder of paragraph 1, which asserts the civil action and

requested relief by the United States, no response is required.

                              JURISDICTION AND VENUE

       2.      As to paragraph 2, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.
        Case 3:20-cv-00252-RNC Document 38 Filed 02/08/21 Page 2 of 11




       3.     As to paragraph 3, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

                                      DEFENDANT

       4.     Paragraph 4 is admitted.

       5.     As to paragraph 5, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       6.     As to paragraph 6, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       7.     As to paragraph 7, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       8.     As to paragraph 8, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

                               FACTUAL ALLEGATIONS

The Town’s Zoning Regulations

       9.     As to paragraph 9, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.




                                             2
        Case 3:20-cv-00252-RNC Document 38 Filed 02/08/21 Page 3 of 11




       10.    As to paragraph 10, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       11.    As to paragraph 11, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       12.    As to the paragraph 12, the Defendant does not have sufficient knowledge

or information upon which to base a belief or opinion and, therefore, leaves the Plaintiff

to its burden of proof.

       13.    As to paragraph 13, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       14.    As to paragraph 14, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       15.    As to paragraph 15, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

Applications for a Special Use Permit at 159 Old Bound Line Road

       16.    As to paragraph 16, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.




                                             3
          Case 3:20-cv-00252-RNC Document 38 Filed 02/08/21 Page 4 of 11




         17.   As to paragraph 17, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

         18.   As to paragraph 18, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

         19.   That portion of paragraph 19 which alleges that “[t]he home is consistent

with other land uses in the surrounding area” is denied. As to the remainder of

paragraph 19, the Defendant does not have sufficient knowledge or information upon

which to base a belief or opinion and, therefore, leaves the Plaintiff to its burden of

proof.

         20.   As to paragraph 20, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

         21.   As to paragraph 21, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

         22.   As to paragraph 22, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

         23.   As to paragraph 23, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.




                                             4
        Case 3:20-cv-00252-RNC Document 38 Filed 02/08/21 Page 5 of 11




       24.    As to paragraph 24, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       25.    As to paragraph 25, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       26.    As to paragraph 26, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       27.    As to paragraph 27, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       28.    As to paragraph 28, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

The Town’s Amendment of the Zoning Regulations

       29.    Paragraph 29 is denied.

       30.    As to paragraph 30, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       31.    As to paragraph 31, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.




                                             5
        Case 3:20-cv-00252-RNC Document 38 Filed 02/08/21 Page 6 of 11




       32.    As to paragraph 32, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       33.    As to paragraph 33, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       34.    As to paragraph 34, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       35.    As to paragraph 35, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       36.    As to paragraph 36, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       37.    As to paragraph 37, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       38.    As to paragraph 38, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

The Commission’s Denial of a Special Use Permit at 159 Old Bound Line Road




                                             6
        Case 3:20-cv-00252-RNC Document 38 Filed 02/08/21 Page 7 of 11




       39.    As to paragraph 39, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       40.    As to paragraph 40, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       41.    As to paragraph 41, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       42.    As to paragraph 42, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       43.    That portion of paragraph 43 which implies that the Commission members’

concerns “reflect[ed] stereotypes based on persons with disabilities.” is denied. As to

the remainder of paragraph 43, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       44.    As to paragraph 44, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       45.    As to paragraph 45, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.




                                             7
        Case 3:20-cv-00252-RNC Document 38 Filed 02/08/21 Page 8 of 11




       46.    As to paragraph 46, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       47.    As to paragraph 47, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       48.    Paragraph 48 is denied.

       49.    Paragraph 49 is denied.

The Town’s Failure to Grant a Reasonable Accommodation

       50.    As to paragraph 50, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       51.    Paragraph 51 is denied.

       52.    As to paragraph 52, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       53.    As to paragraph 53, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

SELF and L&R File Complaints with HUD

       54.    As to paragraph 54, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.




                                             8
        Case 3:20-cv-00252-RNC Document 38 Filed 02/08/21 Page 9 of 11




       55.     As to paragraph 55, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       56.     Paragraph 56 is admitted.

                                  CLAIMS FOR RELIEF

                           Violations of the Fair Housing Act

       57.     The Defendant hereby incorporates its responses to all of the foregoing

paragraphs as if more fully set forth herein.

       58.     As to paragraph 58, the Defendant does not have sufficient knowledge or

information upon which to base a belief or opinion and, therefore, leaves the Plaintiff to

its burden of proof.

       59.     Paragraph 59 is denied.

       60.     Paragraph 60 is denied.

       61.     Paragraph 61 is denied.

       62.     Paragraph 62 is denied.

                                  PRAYER FOR RELIEF

       This section sets forth the Plaintiff’s requested relief and, therefore, no response

is required.

                                AFFIRMATIVE DEFENSES

       1.      The Plaintiff has failed to state a claim upon which relief can be granted.

       2.      The Defendant’s actions were made for legitimate, nondiscriminatory, and

non-pretextual reasons.



                                      JURY DEMAND


                                                9
Case 3:20-cv-00252-RNC Document 38 Filed 02/08/21 Page 10 of 11




The Defendant demands a trial by jury.


                                    DEFENDANT,
                                    TOWN OF WOLCOTT



                                    By /s/ Jacqueline P. McMahon
                                      Thomas R. Gerarde (ct05640)
                                      Jacqueline P. McMahon (ct30606)
                                      Howd & Ludorf, LLC
                                      65 Wethersfield Avenue
                                      Hartford, CT 06114-11921
                                      Ph: 860 249-1361
                                      Fax: 860 249-7665
                                      E-mail: tgerarde@hl-law.com
                                      E-mail: jmcmahon@hl-law.com




                                   10
       Case 3:20-cv-00252-RNC Document 38 Filed 02/08/21 Page 11 of 11




                                    CERTIFICATION


         This is to certify that on February 8, 2021, a copy of the foregoing Answer and
Affirmative Defenses was filed electronically and served by mail on anyone unable to
accept electronic filing. Notice of this filing will be sent by e-mail to all parties by
operation of the Court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s CM/ECF System.

Katherine A. Raimondo
U.S. Department of Justice
4 Constitution Square
150 M Street – NE, 8th Floor
Washington, DC 20530
Katherine.Raimondo@usdoj.gov


Greg Kirschner
Legal Director
Connecticut Fair Housing Center
221 Main Street, 4th Floor
Hartford, CT 06106
gkirschner@ctfairhousing.org



                                              /s/ Jacqueline P. McMahon
                                             Jacqueline P. McMahon




                                            11
